DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1and 20-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9, 13-15, and 19-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Horne U.S. Patent No. 3,031,214.
Claims 1 and 20-21, Horne teaches a flexible conveyor system Fig. 1 including: a supply conveyor module (miner); a receiver conveyor module (piggyback); a hitch mechanism Fig. 2 for pivotally coupling the supply conveyor module (miner) to the receiver conveyor module (piggyback) about a pivot axis so that the receiver conveyor module (piggyback) receives conveyed material from the supply conveyor module (miner), the hitch mechanism Fig. 2 including planar inner and outer concentric rings 1,2,3,8 able to rotatably slide relative to each other; and wherein the supply conveyor module (miner) tows (pulling) the receiver conveyor module (piggyback) by way of the hitch mechanism C1 L50-70; C2 L35-50.
Claim 2, Horne teaches the pivot axis is upright or vertical Fig. 1.
Claim 3, Horne teaches wherein the hitch mechanism Fig. 2 permits up to 60° pivoting in one direction, about the pivot axis, between the supply conveyor module (miner) and receiver conveyor module (piggyback) Fig. 1.
Claim 4, Horne teaches each module includes an inclined endless belt Fig. 1
Claim 5, Horne teaches each conveyor module (miner, piggyback) includes a chassis (frame) Fig. 1.
Claim 9, Horne teaches the hitch mechanism Fig. 2 defines an aperture at 1,2,3,8, the aperture preferably being circular with the pivot axis at its centre Fig. 2.
Claim 13, Horne teaches the supply conveyor module (miner) extends above and overlaps the receiver conveyor module (piggyback) Fig. 1.
Claim 14, Horne teaches a retainer (at piggyback) for retaining material passing from the supply conveyor (miner) to the receiver conveyor 3(piggyback) C1 L10-40.
Claim 15, Horne teaches a deflector (of miner) for deflecting material from the supply conveyor module (miner) to the receiver conveyor module (piggyback).
Claim 19, Horne teaches more than two conveyor modules (miner, piggyback, extensible) coupled together with the hitch mechanisms Fig. 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Horne U.S. Patent No. 3,031,214 in view of Plumley U.S. Patent No. 5,634,545.
Claim 8, Horne does not teach as Plumley teaches the hitch mechanism pivots about a horizontal axis C7 L20-25. It would be obvious to one of ordinary skill to use the configuration of Plumley into the invention of Horne for additional flexibility.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Horne U.S. Patent No. 3,031,214 in view of Toews U.S. Patent No. 5,662,210.
Claim 10, Horne does not teach as Toews teaches each conveyor module 21,22 includes one or more wheels 41 Fig. 3. It would be obvious to one of ordinary skill to use the configuration of Toews into the invention of Horne for additional flexibility.
Claim 11, Bartholomew does not teach as Toews teaches wherein each conveyor module 21,22 includes a wheel 41 for rotating about a vertical axis C3 L35-50. It would be obvious to one of ordinary skill to use the configuration of Toews into the invention of Bartholomew for additional flexibility.
Claim 12, Horne does not teach as Toews teaches each conveyor module includes a wheel for rotating about a longitudinal axis C3 L35-50. It would be obvious to one of ordinary skill to use the configuration of Toews into the invention of Horne for additional flexibility.

Allowable Subject Matter
Claims 6-7 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS